DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The replacement drawings were received on 6/17/22.  These drawings are objected to.
Sheets 1-34 of the figures are objected to because the drawing sheet numbering must be larger than the numbers used as reference characters to avoid confusion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Newly submitted claims 25-29 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s original claims were all drawn to a device and not to a method of using a device. The device could be used to practice a materially different method; for example, claim 28 requires applying a hair medication during use, but the device could be used as a bib for a child eating and not used when applying anything to the hair as required by the method. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-29 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-10, and 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7, 9-10, and 13-15 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims in the instant case are drawn to a device; however, the claims all set forth a series of method steps which is improper and confusing as with device claims the method of use is irrelevant regarding patentability. All of the claims appear to cross between setting forth a method of use of the device after reciting “The device” in the preamble, which is confusing and improper.
Claim 2: recites “wherein the head of a wearer”, but claim 1 already sets forth “the wearer” so is this more than one wearer? Clarification or correction is requested.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2: this claim does not set forth any additional structural limitations and instead repeats language already set forth in claim 1, which is improper; making the claim of improper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-10, and 13-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parco (US 2984840). 
Claim 1: Parco discloses a nylon fabric cover (10; Col 4, 35-45) and nylon is a synthetic resin that can be stretched by hand; the nylon is formed into a sheet (see Fig 4); a through hole (11) sized to fit the neck/head of a wearer tautly since it is adjustable for this exact purpose is defined by a peripheral edge of the sheet (see Figs 1-4). The sheet forms a front cover portion and a back cover portion (see Figs 1-2). The peripheral edge forming the through hole is formed on a center line along the longitudinal direction of the cover (see Fig 4) and if a user stretches the material over their head, the nylon would stretch and become thin at the through-hole because this is what flexible materials like nylon do when stretched. The cover is large enough to cover the shoulders and abdomen of the wearer and a back of a wearer (see Figs 1-2). A user could choose the pull the device over their head if they wished to use it that way, which as best understood is what lines 6-12 of the claim are reciting. 
Claim 2: the cover drapes over the shoulders, back and abdomen of the wearer (see Figs 1-2) and if desired the device could be pulled up to enwrap a wearer’s hair because it is large enough to do so and it is stretchable, which as best understood is what the claim is reciting. 
Claim 3: a bag portion can be formed on the front and back of the cover (see Figs 1-2), which as best understood is what claim 3 is attempting to recite (see annotations). 


    PNG
    media_image1.png
    335
    930
    media_image1.png
    Greyscale

Claim 4: the cover includes a slot (12, Fig 4) or a “cut” on a side of the cover extending to the through-hole but not past/through it, which as best understood is what claim 4 is attempting to claim. 
Claim 5: the bag portions (pockets in Figs 1 & 2) each have an open top, or open upper section facing upward and the bags drape over the abdomen and the back of the wearer (see Figs 1-2) thereby covering the upper half of the body of the wearer (see Figs 1-2). 
Claim 7: a person can lift either bag portion and drape it over their hair if so desired and since the entire cover is stretchable nylon, it is capable of being used to cover the head if so desired, which as best understood is what is meant by the claim language. 
Claims 9 and 14: Parco discloses a nylon fabric cover (10; Col 4, 35-45) and nylon is a synthetic resin that can be stretched by hand; a through hole (11) sized to fit the neck/head of a wearer tautly since it is adjustable for this exact purpose (see Figs 1-4). The hole is formed on a center line along the longitudinal direction of the cover (see Fig 4) and if a user stretches the material over their head, the nylon would stretch and become thin at the through-hole because this is what flexible materials like nylon do when stretched. The cover is large enough to cover the shoulders and abdomen of the wearer and a back of a wearer (see Figs 1-2). A user could choose the pull the device over their head if they wished to use it that way, which as best understood is what lines 6-12 of the claim are reciting. The cover drapes over the shoulders, back and abdomen of the wearer (see Figs 1-2) and if desired the device could be pulled up to enwrap a wearer’s hair because it is large enough to do so and it is stretchable, which as best understood is what lines 3-11 of the claim are reciting. 
Claim 10: an inverted conical bag portion can be formed on the front and back of the cover (see Figs 1-2 & annotations).
Claims 13 and 15: the bag portions (pockets in Figs 1 & 2) drape over the back of the wearer and over the abdomen of the wearer (see Figs 1-2) and are capable of holding the hair and air inside if a user desired to use the device that way. 
Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
Applicant argues submission of method claims; however, as discussed above there were no clear method claims submitted prior to issuing the non-final rejection so the newly presented method claims are withdrawn because applicant effectively elected to only have the device examined with the submission of the original claims, rendering any arguments regarding the method claims moot. 
Applicant argues the claims are no longer narrative in form; however, this is incorrect because while applicant added clauses into the first lines of claim 1, the last clause of claim 1 is entirely intended use and functional, which is not given patentable weight in device claims. Also, any device that teaches the claimed structure and is capable of performing the intended use, meets the claims. 
Applicant argues that because Parco discloses additional fasteners in conjunction with a flexible synthetic resin sheet, that this precludes Parco from disclosing a thin synthetic sheet that could be stretched around a user’s face, head, or neck. This argument is not persuasive because nylon is a known stretchable material and that is what the device of Parco is made of. Applicant’s claim recite “comprising” and not “consisting” so the cited art can disclose more than applicant’s claims, which is what the additional fasteners constitute, thereby still meeting the claim limitations. 
Applicant argues the adjustable opening of Parco does not “tautly adhere to the facial periphery of the wearer”; however, as discussed above, the sheet of Parco is stretchable because it is nylon and the opening is able to be adjusted to “tautly adhere” to a user’s face or neck because this is merely functional language so the device need only be capable of performing the function. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772